DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments filed 2/7/2022 has been fully considered but is not found persuasive.
Applicant argues on page 8 that Ohba’s does not teach the claimed electrode layer comprises 40-60 atomic percent of at least one metallic element…the at least one metallic element is selected from the group of : Hf, Zr, Ti, SC, Ta, W, Y, Lu, V, Nb, Cr and Mb since Ohba sets forth various film examples that include the above cited metals but the percentage levels of such elements are far below those of applicant’s claims, being no more than 30%.
Examiner respectfully disagrees.  As pointed out in the previous Office Action, Ohba teaches at paragraph 51 that Zr content can be as much as 40 atomic %.
Applicant argues on pages 8-9 that Ohba is silent as to teaching the claim limitations of new claims 30-33, these arguments are moot in view of the new grounds of rejection.
The rejection is being maintained and any amendments are incorporated into the rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4, 14-17, 21-28, 30, 31, 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the electrode layer” at line 8.  It is unclear as to what element said limitation is referring to.  Whether said limitation is referring to “a first electrode layer” or “a second electrode” is unclear.
Claim 30 recites the limitation “the electrode layer” at line 8.  It is unclear as to what element said limitation is referring to.  Whether said limitation is referring to “a first electrode layer” or “a second electrode” is unclear.
Claims 1, 31, and 33 recite “molybdenum (Mb)” and is unclear what element Mb is referring to.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 depends from cancelled claim 3 and is therefore not in proper dependent form.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1, 2, 14-17, 21-28 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Ohba et al. (US PGPub 2010/0195371; hereinafter “Ohba”).
Re claim 1: Ohba teaches (e.g. fig. 1) a memory element programmable between low and high impedance states, comprising: a first electrode layer (ion source layer 3; e.g. paragraph 40) comprising a semimetal or semiconductor element (semimetal/semiconductor) (ion source layer 3 consists of a chalcogenide element such as Te or ion sources such as Al, or Cu is also provided; e.g. paragraphs 33, 40; hereinafter “SM”) and at least one metallic element (3 further includes a transition metal OEE”) ; a second electrode (lower electrode 1); and a switch layer (high resistance layer 2 made from an oxide of Al, Mg, Ta, Cu, Si; e.g. paragraph 41) formed between the first electrode layer (3) and the second electrode (1) and comprising an insulating material (high resistance layer 2 made from an insulator such as aluminum oxide or magnesium oxide; e.g. paragraph 41); wherein the electrode layer (3) comprises 40-60 atomic percent (when OEE is Zr; Zr makes up about 40 atomic % of 3 e.g. paragraph 51) of the at least one metallic element (OEE), the at least one metallic element (OEE) is selected from the group of: Hafnium (Hf), Zirconium (Zr), Titanium (Ti), Scandium (Sc), Tantalum (Ta), Tungsten (W), Yttrium (Y), Lutetium (Lu), Vanadium (V), Niobium (Nb), Chromium (Cr), and Molybdenum (Mo) (3 further includes a transition metal element from groups 4A, 5A, and 6A such as Ti, Zr, Cr, Mo Ta, V, Nb; e.g. paragraph 34), and in the low impedance state, the switch layer (2) comprises a conductive path (as discussed in MPEP 2112.01(i), when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be present) that includes atoms of the semimetal/semiconductor (SM).
Re claim 2: Ohba teaches the memory element wherein: the semimetal/semiconductor (SM) is selected from the group of: (C) Carbon, (Te) Tellurium, (Sb) Antimony, (As) Arsenic, (Ge) Germanium, (Si) Silicon, (Bi) Bismuth, (Sn) Tin, (S) Sulfur, (Se) Selenium (ion source layer 3 consists of a chalcogenide element such as Te or ion sources such as Al, or Cu is also provided; e.g. paragraphs 33, 40).
Re claim 14: Ohba teaches the memory element wherein: an atomic percent ratio between the semimetal/semiconductor (SM) to the at least one metallic element OEE) is in the range of about 0.33-3.0 (since Al content is about 40% as discussed at paragraph 39, and OEE makes up about 40% as discussed at paragraph 51, therefore SM makes up about 20% resulting in a ratio about 0.5).
Re claim 15: Ohba teaches the memory element wherein: an atomic percent ratio between the semimetal/semiconductor (SM) to the at least one metallic element (OEE) is in the range of about 0.43- 1.5 (since Al content is about 40% as discussed at paragraph 39, and OEE makes up about 40% as discussed at paragraph 51, therefore SM makes up about 20% resulting in a ratio about 0.5).
Re claim 16: Ohba teaches the memory element wherein: the at least one metallic element (OEE) is selected from the group of: (Ti) Titanium, (Zr) Zirconium and (Hf) Hafnium (3 further includes a transition metal element from groups 4A, 5A, and 6A such as Ti, Zr, Cr, Mo Ta, V, Nb; e.g. paragraph 34).
Re claim 17: Ohba teaches the memory element wherein: an atomic percent ratio between the semimetal/semiconductor (SM) and the at least one metallic element (OEE) is in the range of about 0.67- 1.5 (since Al content is about 40% as discussed at paragraph 39, and OEE makes up about 40% as discussed at paragraph 51, therefore SM makes up about 20% resulting in a ratio about 0.5).
Re claim 21: Ohba teaches the memory element wherein the switch layer (2) comprises at least oxygen (high resistance layer 2 made from an oxide of Al, Mg, Ta, Cu, Si; e.g. paragraph 41).
Re claim 22: Ohba teaches the memory element wherein the switch layer (2) further comprises at least one other switch layer element (high resistance layer 2 made from an oxide of Al, Mg, Ta, Cu, Si; e.g. paragraph 41; hereinafter “OSE”).
Re claim 23: Ohba teaches the memory element wherein: the at least one other switch layer element (OSE) is the same as the at least one metallic element (OSE is an oxide of Al, Mg, Ta, Cu, Si; e.g. paragraph 41; Ta is common between OSE and OEE as listed at paragraph 34).
Re claim 24: Ohba teaches the memory element wherein: the at least one other switch layer element (OSE) is an alkali earth metal, transition metal, post transition metal, or metalloid selected from groups (columns) 2 - 6 and 13 - 16 of the periodic table (OSE is an oxide of Al, Mg, Ta, Cu, Si; e.g. paragraph 41; Ta is common between OSE and OEE as listed at paragraph 34).
Re claim 25: Ohba teaches the memory element wherein: the at least one other switch layer element (OSE) is selected from the group of: (Mg) Magnesium, (Ca) Calcium, (Sr) Strontium, (Sc) Scandium, (Y) Yttrium, (Ti) Titanium, (Zr) Zirconium, (Hf) Hafnium, (V) Vanadium, (Nb) Niobium, (Ta) Tantalum, (Mo) Molybdenum, (W) Tungsten, (Al) Aluminum, (Si) Silicon, (Ge) Germanium, (Te) Tellurium, and (Lu) Lutetium (OSE is an oxide of Al, Mg, Ta, Cu, Si; e.g. paragraph 41).
Re claim 26: Ohba teaches the memory element wherein: the switch layer (2) comprises a binary oxide of the at least one other switch layer element (OSE is an oxide of Al, Mg, Ta, Cu, Si; e.g. paragraph 41).
Re claim 27: Ohba teaches the memory element of wherein: the stoichiometry of the binary oxide (OSE is an oxide of Al, Mg, Ta, Cu, Si which is a binary oxide; e.g. paragraph 41) is MxOy, where M is the at least one other switch layer element and O is oxygen, and the ratio of x:y is in the range of about 1:0.8 to 1:3.2 (stoichiometric aluminum oxide is Al2O3; therefore, the ratio of 2:3 falls in the claimed ratio range).
Re claim 28: Ohba teaches the memory element wherein: the at least one other switch layer element (OSE) is selected from groups (columns) 2-6 of the periodic table (OSE is an oxide of Al, Mg, Ta, Cu, Si; e.g. paragraph 41 and these elements are from column 2-6 of the periodic table of elements).

Claim(s) 30-33 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Hattori et al. (US PGPub 2012/0068146; hereinafter “Hattori”).
Re claim 30: Hattori teaches (e.g. fig. 1) a memory element programmable between low and high impedance states, comprising: a first electrode layer (ion source layer 21; e.g. paragraph 27) comprising a semimetal or semiconductor element (semimetal/semiconductor) (ion source layer 21 consists of one or more chalcogen elements such as Te, S, and Se; e.g. paragraph 27; hereinafter “SM”) and one metallic element (21 further includes one or more metal element from groups 4A, 5A, and 6A such as Ti, Zr, Cr, Mo Ta, V, Nb; e.g. paragraphs 27, 28; hereinafter “OEE”); a second electrode (lower electrode 1); and a switch layer (resistance change layer 22 made from an oxide of Al, Mg, Ta, Cu, Si; e.g. paragraph 33) formed between the first electrode layer (3) and the second electrode (1) and comprising an insulating material (high resistance layer 2 made from an insulator such as aluminum oxide or magnesium oxide; e.g. paragraph 41); wherein the electrode layer (3) is a binary alloy (ion source layer 21 consists of MTe ion source layer, where M represents any metallic element; e.g. paragraph 29) of the semiconductor/semimetal (SM) and the one metallic element (OEE), and in the low impedance state, the switch layer (22) comprises a conductive path (conductive path; e.g. paragraph 28; further, since the structure is substantially SM).
Re claim 31: Hattori teaches the memory element of claim 30, wherein: the semimetal/semiconductor (SM) is selected from the group of: (C) Carbon, (Te) Tellurium, (Sb) Antimony, (As) Arsenic, (Ge) Germanium, (Si) Silicon, (Bi) Bismuth, (Sn) Tin, (S) Sulfur, (Se) Selenium (ion source layer 21 consists of one or more chalcogen elements such as Te, S, and Se; e.g. paragraph 27); and the at least one metallic element (OEE) is selected from the group of: hafnium (Hf), zirconium (Zr), titanium (Ti), scandium (Sc), tantalum (Ta), tungsten (W), yttrium (Y), lutetium (Lu), vanadium (V), niobium (Nb), chromium (Cr) and molybdenum (Mb) (21 further includes one or more metal element from groups 4A, 5A, and 6A such as Ti, Zr, Cr, Mo Ta, V, Nb; e.g. paragraphs 27, 28).
Re claim 32: Hattori teaches (e.g. fig. 1) a memory element programmable between low and high impedance states, comprising: a first electrode layer (ion source layer 21; e.g. paragraph 27) comprising a semimetal or semiconductor element (semimetal/semiconductor) (ion source layer 21 consists of one or more chalcogen elements such as Te, S, and Se; e.g. paragraph 27; hereinafter “SM”) and one metallic element (21 further includes one or more metal element from groups 4A, 5A, and 6A such as Ti, Zr, Cr, Mo Ta, V, Nb; e.g. paragraphs 27, 28; hereinafter “OEE”); a second electrode (lower electrode 1); and a switch layer (resistance change layer 22 made from an oxide of Al, Mg, Ta, Cu, Si; e.g. paragraph 33) formed between the first electrode layer (3) and the second electrode (1) and comprising an insulating material (high 2 made from an insulator such as aluminum oxide or magnesium oxide; e.g. paragraph 41); wherein in the low impedance state, the switch layer (2) comprises a conductive path (path consists of Al or Te; e.g. paragraph 107; further, since the structure is substantially identical to that as claimed, claimed properties that pertain to when the memory cell is used would be present, see MPEP 2112.01(i)) formed essentially entirely of atoms of the semimetal/semiconductor (SM)
Re claim 33: Hattori teaches the memory element of claim 30, wherein: the semimetal/semiconductor (SM) is selected from the group of: (C) Carbon, (Te) Tellurium, (Sb) Antimony, (As) Arsenic, (Ge) Germanium, (Si) Silicon, (Bi) Bismuth, (Sn) Tin, (S) Sulfur, (Se) Selenium (ion source layer 21 consists of one or more chalcogen elements such as Te, S, and Se; e.g. paragraph 27); and the at least one metallic element (OEE) is selected from the group of: hafnium (Hf), zirconium (Zr), titanium (Ti), scandium (Sc), tantalum (Ta), tungsten (W), yttrium (Y), lutetium (Lu), vanadium (V), niobium (Nb), chromium (Cr) and molybdenum (Mb) (21 further includes one or more metal element from groups 4A, 5A, and 6A such as Ti, Zr, Cr, Mo Ta, V, Nb; e.g. paragraphs 27, 28).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822